Title: From George Washington to Allan McLane, 31 December 1781
From: Washington, George
To: McLane, Allan


                        
                             31 December 1781
                        
                        Allen McLane Esqr. was appointed a Captain in one of the Sixteen additional Continental Regiments of Foot
                            commanded by Colonel Patton, in the beginning of the year 1777, and by his activity and industry soon joined to the
                            Regiment with a full Company.
                        Upon the dissolution of the Sixteen Battalions, and the incorporation of the Officers and Men into other
                            Corps—Capt. McLane was, in July 1779, appointed to the command of the Infantry of Major Lees partizan Legion.
                        In February 1781, upon the new arrangement of the Army, he retired upon Half pay for life. From the
                            Certificates of which Captain McLane is possessed, it appears that he was very early active in the cause of his Country:
                            And from the time of his joining the Continental Army, I can testify that he distinguished himself highly as a brave and
                            enterprizing partizan.
                        During the Seige of York, he was intrusted by the Board of War with the delivery of dispatches of importance
                            to His Excellency the Count de Grasse, which Commission he executed with great celerity; and was afterwards very servicable
                            in reconnoitering and bringing intelligence of the strength and disposition of the British Fleet off the Chesapeak. Given
                            under my Hand and Seal at Philadelphia the 31st day of December 1781.
                        
                            Go: Washington
                        
                    